Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the election filed on 04/18/2022.  
	Currently, claims 1-29 are pending with claims 12-21 being withdrawn from consideration as directed to a non-elected Group.  The office notes that claim 25 appears to have a typographical error therein causing it to depend from claim 14, but the office will treat it as if it depended properly from claim 22 as a device claim and in proper ordering as this appears to be intended.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 04/18/2022 is acknowledged.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/18/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 and 02/14/2019 has been considered by the examiner.



Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  the drafting of the claims is such that the gate dielectric layer or protection layer supposedly itself includes a deposition step.  Layers do not include deposition steps, they are formed thereby.  The grammar used needs to reflect this.  

Claim 25 is objected to because of the following informalities:  claim 25 purports to be a device claim that depends from method “claim 14”, but as it appears to otherwise be out of proper order and is a device claim the office understands this to be a typographical error and for it to be properly depending from claim 22.  If the applicant wants to leave it depending on claim 14, it needs to be amended to be a method and it will be withdrawn with the other method claims.  

Claim 27 is objected to because of the following informalities:  claim 27 is misnumbered “17”.  

Appropriate correction is required.  

	Although the office will not formally object to it, in claims 28 and 29 “deposit” should probably be “deposition” for good grammar and spelling, and the claims further mirrored in terms of the grammar used from claims 9 and 10’s format once they are amended as discussed above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 11, 22-24 and 27 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oka et al. (“Oka” US 2014/0291775 published 10/02/2014).
As to claim 1, Oka shows a device (see Fig. 12) comprising: 
a recessed gate structure (see recessed gate 630 and its associated overall structure thereabout; [0096]); 
an interface protection layer (see 592 being SiO in [0099]) adjacent to the recessed gate structure; and 
a gate dielectric layer (see main gate dielectric layer 594 of HfO in [0099]) disposed on the interface protection layer.


As to claim 2, Oka wherein the recessed gate structure comprises at least one of a fully recessed gate recessed region or a partially recessed gate region (note the gate region is fully recessed to the channel and beyond in this device), and wherein a portion of at least one barrier layer of the device is removed (note barrier layer 540 being partially removed where the gate recess is; [0092]).

As to claim 4, Oka shows the device further comprising: a gate electrode operatively coupled to the gate recessed structure (see the gate electrode 630 proper being operatively coupled to the overall gate recessed structure thereabout).

As to claim 5, Oka shows the device further comprising:  a source electrode and a drain electrode operatively coupled to each other via the gate electrode (see s/d structures 610/620 which are operatively coupled to each other via 630 in operation; [0096]).

As to claim 6, Oka shows the device wherein the gate dielectric layer is located between the gate electrode and a channel layer of the gate recessed structure (see 594 being between 630 and channel layer 530 of the overall gate recessed structure; [0092]).

As to claim 7, Oka shows the device wherein the interface protection layer is located between the gate dielectric layer and the channel layer (see layer 592 located between the main gate dielectric 594 and channel layer 530).

As to claim 8, Oka shows the device wherein the gate dielectric layer comprises at least one layer of at least one of an oxide, silicon oxide, silicon nitride, or silicon oxynitride (see HfO as an oxide).

As to claim 11, Oka shows the device wherein the metal- insulator-semiconductor device comprises at least one of a metal-insulator- semiconductor field-effect-transistor device comprising a fully recessed gate structure (see the MIS FET comprising a fully recessed gate structure noted above where in this context a metal material for 630 is here found to be immediately envisaged by one of skill in the art reading the reference in context) or a high electron mobility transistor device comprising a partially recessed gate structure.


As to claim 22, Oka shows a semiconductor device comprising: 
a substrate (510; [0093]); 
a buffer layer comprising a channel layer (here the applicant appears to be drafting such that the channel layer is included in an overall buffer structure and here the office notes 520+530 as an overall buffer layer structure with channel layer 530 therein; [0092]); 
a recessed gate (see gate 530 being recessed; [0092]) recessed into a portion of a barrier layer (barrier 540; [0092]) and the channel layer of the semiconductor device (note this is recessed down into 540 and 530); 
a gate interface protection layer (see SiO layer 592; [0099]) adjacent to the channel layer; and 
a gate dielectric layer (see HfO layer 594; [0099]) disposed between gate interface protection layer and a gate electrode formed in the recessed gate (note 594 is directly between 592 and 630 all the way around).

As to claim 23, Oka shows the device wherein the substrate comprises at least one of a nucleation layer, silicon (see silicon substrate 510; [0092]), sapphire, diamond, silicon carbide (SiC), aluminum nitride (AlN), or gallium nitride (GaN).

As to claim 24, Oka shows the device wherein at least one of the buffer layer, the barrier layer, or the channel layer comprises at least one of aluminum nitride (AlN), gallium nitride (GaN) (see GaN channel layer; [0093]), or indium nitride (InN).  

As to claim 27, Oka shows the device wherein the recessed gate comprises a region of the barrier layer that is removed to expose the channel (see portion of layer 540 that is removed exposing 530 therebelow).  


Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shi et al. (“Shi” Shi, Y. “Normally Off GaN-on-Si MIS-HEMTs Fabricated With LPCVD-SiNx Passivation and High-Temperature Gate Recess” IEEE Trans. on Elec. Dev. Vol. 63, No. 2 published 01/06/2016 pp. 614-619).
As to claim 1, Shi shows a device (see Fig. 1) comprising: 
a recessed gate structure (see recessed gate G and its associated overall structure thereabout; see final paragraph of section II of page 615); 
an interface protection layer (see SiO in second paragraph of section II on page 615 here acting as an interface protection layer for the interface between the SiN and AlO layers for the SiN layer therebelow) adjacent to the recessed gate structure; and 
a gate dielectric layer (see main gate dielectric layer of AlO in second paragraph of section II on page 615) disposed on the interface protection layer.   

As to claim 2, Shi shows a device wherein the recessed gate structure comprises at least one of a fully recessed gate recessed region (see this being a fully recessed gate structure with fully recessed region down to the channel layer) or a partially recessed gate region, and wherein a portion of at least one barrier layer of the device is removed (note part of the barrier layer is removed where the recess is formed in third paragraph of section II on page 615).

As to claim 3, Shi shows a device further comprising: a passivation layer disposed on the at least one barrier layer (see SiN passivation layer on the barrier layer in second paragraph of section II on page 615).

As to claim 10, Shi shows a device wherein the interface protection layer comprises a low temperature deposition of a dielectric material deposited at or below about 300 degrees Celsius (see SiO material deposited at 300 degrees C in second paragraph of section II on page 615).


Claim(s) 1, 22 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oka et al. (“the Oka article” Oka, T. “AlGaN/GaN Recessed MIS-Gate HFET With High-Threshold-Voltage Normally-Off Operation for Power Electronics Applications” IEEE Elec. Dev. Lett. Vol. 29, No. 7 07/2008 pp. 668-670).
As to claim 1, the Oka article shows a device (see Fig. 1; all citations here are made in the two paragraphs of the section II on page 668 and 669) comprising: 
a recessed gate structure (see gate electrode and surrounding overall structure thereabout); 
an interface protection layer (see i-GaN capping layer up top acting to protect the interface between SiN and i-AlGaN barrier layer therebelow at least on the barrier layer side) adjacent to the recessed gate structure; and 
a gate dielectric layer (see SiN gate dielectric layer) disposed on the interface protection layer.


As to claim 22, the Oka article shows a device (see Fig. 1; all citations here are made in the two paragraphs of the section II on page 668 and 669) comprising: 
a substrate (Si substrate); 
a buffer layer (see buffer layer here designated as the main buffer layer along with the i-Al0.05Ga0.95N and the lower i-GaN layer that acts as channel layer all together as one large buffer layer structure for the overlying AlGaN barrier layer) comprising a channel layer (see the i-GaN layer that acts as the channel layer); 
a recessed gate recessed into a portion of a barrier layer and the channel layer of the semiconductor device (see the recessed gate structure that is recessed down through the barrier and channel layers, where here the barrier layer will be designated as the i-AlN layer and the i-AlGaN layer above it); 
a gate interface protection layer (see i-GaN capping layer up top acting to protect the interface between SiN and i-AlGaN barrier layer therebelow at least on the barrier layer side) adjacent to the channel layer; and 
a gate dielectric layer (see the SiN layer acting as gate dielectric) disposed between gate interface protection layer and a gate electrode formed in the recessed gate.  

As to claim 25, Oka shows the device wherein the barrier layer comprises a group of layers comprising at least one of aluminum nitride (AlN) (see the AlN layer in the barrier layer stack designated above), gallium nitride (GaN), or indium nitride (InN), wherein at least one layer of the group of layers has a larger bandgap than a bandgap of the channel layer (here both the AlN and the i-AlGaN layer have larger bandgaps than the i-GaN layer).  

As to claim 25, Oka shows the device wherein the channel layer comprises a channel (see the 2DEG channel) at a region of the recessed gate comprising a metal-insulator-semiconductor at an interface between the gate dielectric layer and the buffer layer (see the region of the overall recessed gate that includes a MIS that is the gate, gate insulator, and lower layers therebelow, and note that this is at an interface of the gate dielectric layer and the overall buffer layer designated above).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (“Oka” US 2014/0291775 published 10/02/2014) in view of Shi et al. (“Shi” Shi, Y. “Normally Off GaN-on-Si MIS-HEMTs Fabricated With LPCVD-SiNx Passivation and High-Temperature Gate Recess” IEEE Trans. on Elec. Dev. Vol. 63, No. 2 published 01/06/2016 pp. 614-619).
As to claim 28, Oka shows the device as related above for claim 22, wherein the gate interface protection layer comprises deposition of at least one of an oxide, silicon oxide, silicon nitride or silicon oxynitride (see the SiO layer noted above as layer 592) but fails to show the device being one wherein the gate interface protection layer comprises a low temperature deposition at or below about 300 deg. C.  

Shi shows forming an oxide layer by low temperature deposition at or below about 300 deg. C (see SiO deposited by 300 degree C process in Section II’s second paragraph on page 615).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the low temperature deposition at or below about 300 deg. C as taught by Shi to have deposited the SiO material in Oka with the motivation of using a specific real life process to form the generic layer of Oka (see Oka leaving the layer generically formed but Shi suggesting a real life process for forming similar layers).  


Claim(s) 9 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (“the Oka article” Oka, T. “AlGaN/GaN Recessed MIS-Gate HFET With High-Threshold-Voltage Normally-Off Operation for Power Electronics Applications” IEEE Elec. Dev. Lett. Vol. 29, No. 7 07/2008 pp. 668-670) in view of Hua et al. (“Hua” Hua, M. “GaN-Based Metal-Insulator-Semiconductor High-Electron-Mobility Transistors Using Low-Pressure Chemical Vapor Deposition SiNx as Gate Dielectric“ IEEE Elec. Dev. Let. Vol. 36, No. 5, 05/2015 pp. 448-450).
As to claim 9, the Oka article above shows the device related above for claim 1, but fails to show that that gate dielectric layer comprises a high temperature deposition of the of the gate dielectric layer at or above about 780 deg. C. 

Hua shows deposition of SiN gate dielectric layers at 780 deg. C (see second paragraph of page 449 describing a gate dielectric layer of SiN deposited at 780 deg. C).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the high temperature deposition method for SiN as taught by Hua to have made the SiN gate dielectric layer in the Oka article with the motivation of reducing plasma damage (see LPCVD being free of plasma damage in second paragraph of introduction on first page) and still making a good layer with a good interface while not decomposing underlying layers (see good interface still made and no decomposition of underlying layers as reported in second paragraph of page 449).  


As to claim 29, the Oka article above shows the device related above for claim 29, and further shows the device wherein the gate dielectric layer is SiN, but fails to show the device being one wherein the gate dielectric layer comprises specifically a deposit of at least one of silicon oxide, silicon nitride, or silicon oxynitride at or above about 780 deg. C.  

Hua shows deposition of SiN gate dielectric layers at 780 deg. C (see second paragraph of page 449 describing a gate dielectric layer of SiN deposited at 780 deg. C).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the high temperature deposition method for SiN as taught by Hua to have made the SiN gate dielectric layer in the Oka article with the motivation of reducing plasma damage (see LPCVD being free of plasma damage in second paragraph of introduction on first page) and still making a good layer with a good interface while not decomposing underlying layers (see good interface still made and no decomposition of underlying layers as reported in second paragraph of page 449).  

Conclusion
The office notes that while there are a great deal of anticipatory references for the claims beyond those used above, the office notes that there is no exact match for the applicant’s device and it is likely a patent can eventually be obtained.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891